Landon, J.
The defendant did not appear in the justice’s court. The summons was returnable at 9 a. m. The justice called the case at 9:45 a. m., but waited until 10 before proceeding with it. This was a compliance with the statute, which requires the justice to wait one hour. Code Civil Proc. § 2893.
The plaintiff’s testimony tended to prove his case. The circumstances detailed justified the inference that the plaintiff was free from negligence, and that his wagon was broken by means of the defendant’s negligence. The defendant, in his subsequent conversation with plaintiff, requested him to have the wagon repaired, and promised to pay the cost thereof. This was a substantial confession of his negligence, and an agreement as' to the measure of damages. The plaintiff acted upon it. Substantial justice was done. Judgment affirmed, with costs. All concur.